     Case 3:20-cv-01464-BEN-BLM Document 48 Filed 05/10/21 PageID.1063 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    PACIFIC SURF DESIGNS, INC.,                     Case No.: 3:20-cv-01464-BEN-BLM
      a Delaware corporation,
10
                          Plaintiff,                  ORDER ON JOINT STIPULATION
11                                                    FOR LEAVE TO FILE SECOND
      v.                                              AMENDED COMPLAINT
12
      WHITEWATER WEST INDUSTRIES,
13                                                    [ECF No. 47]
      LTD., a Canadian corporation;
14    GEOFFREY CHUTTER, an individual;
      FLOWRIDER INC., a California
15
      corporation; MARSHALL MYRMAN, an
16    individual; AQUATIC DEVELOPMENT
      GROUP, INC., a New York corporation;
17
      and DAVID KEIM, an individual,
18                       Defendants.
19
20          The Court, having considered the parties’ Joint Stipulation for Leave to File a
21    Second Amended Complaint, and good cause appearing, ORDERS as follows: Plaintiff
22    may file a Second Amended Complaint within 7 days of this Order. Defendants shall
23    have 21 days from the date the Second Amended Complaint is filed to respond to the
24    Second Amended Complaint.
25          IT IS SO ORDERED.
26    Dated: May 10, 2021                          __________________________________
27                                                 HON. ROGER T. BENITEZ
                                                   United States District Judge
28
                                                  1
                                                                             3:20-cv-01464-BEN-BLM
